DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was filed 11/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings filed 11/25/2019 were accepted.

Claim Objections
Claim 14 is objected to because of the following informalities: “The non-transitory computer-readable recording medium according to claim 1” should be “The non-transitory computer-readable recording medium according to claim 8” in each claim.  Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities: “The summary generation apparatus according to claim 1” should be “The summary generation apparatus according to claim 15” in each of claims 16-20.  Appropriate correction is required.
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over See et al (Abigail See et al, “Get To The Point: Summarization with Pointer-Generator Networks”, ACL, pp. 1073-1083, Aug. 2017 (11 pages)) in view of Kao (US20070118506A1; filed 11/18/2005). 


With regards to claim 1, See et al discloses 1. A computer-implemented summary generation method comprising: obtaining input text (See et al, Fig. 3: Source text is used as an input); generating an initial lattice including a plurality of serially coupled nodes corresponding to words within the input text (See, Figure 3: The data model including the terms from the source text and the encoder states); … calculating a generation probability of each word within the input text using a dictionary and a machine learning model; calculating a generation probability for each node included in the … lattice based on a hidden state output by a cell corresponding to the node among cells in an encoder of the machine learning model and a hidden state updated by a cell in a decoder of the machine learning model (See, Figure 3: Encoder hidden states, decoder hidden states, vocabulary distribution are used to calculate generation probabilities (p gen) to determine the final distribution used to make prediction of terms to use in the summarization); and generating an element of a summary of the input text based on the generation probability of each word (See, abstract: “we use a hybrid pointer-generator network that can copy words from the source text via pointing, which aids accurate reproduction of information, while retaining the ability to produce novel words through the generator. Second, we use coverage to keep track of what has been summarized, which discourages repetition”).
However, See et al does not disclose generating a node of a section corresponding to a predetermined expression within the initial lattice; adding the generated node to the initial lattice to provide an extended lattice corresponding to the input text; calculating and generating the summary using the extended lattice.
Yet, Kao teaches generating a node of a section corresponding to a predetermined expression within the initial lattice; adding the generated node to the initial lattice to provide an extended lattice corresponding to the input text; calculating and generating the summary using the extended lattice (Kao, paragraph 5: “a document can be represented as a collection of “terms,” each of which can appear in multiple documents. In some cases, a “term” can consist of an individual word used in the text. However, a “term” can also include multiple words that are commonly used together, for example, “landing gear.” Furthermore, the “terms” used to represent a portion of text need not explicitly appear 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined See and Kao such that extra terms could be added to the set of terms used in calculating generation probabilities and in creating the summary, thus creating the extended lattice. This combination would have enabled the invention to select the best set of terms for a more accurate summarization (Kao, paragraph 5: “Selecting the best set of “terms” to represent a given document generally will depend upon the particular document, or a collection to which the document belongs, as well as the specific goals of the text analysis activity.”).

With regards to claim 2, which depends on claim 1, See et al discloses 2. The summary generation method according to claim 1, … the generating generates a node corresponding to the added term, and the adding adds the node corresponding to the added term to the initial lattice to extend the initial lattice into the extended lattice (See, Figure 3: The lattice of source text terms and encoder states and distributions include all the input text items).
However, See does not disclose yet Kao teaches wherein, when there is an abbreviation expression corresponding to a word N-gram within the input text, adding the term to the input terms (Kao, paragraph 5: “a document can be represented as a collection of “terms,” each of which can appear in multiple documents. In some cases, a “term” can consist of an individual word used in the text. However, a “term” can also include multiple words that are commonly used together, for example, “landing gear.” Furthermore, the “terms” used to represent a portion of text need not explicitly appear in the text. Thus, the “terms” selected to represent a document may be obtained, for example, by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined See and Kao such that extra terms corresponding to abbreviations could be added to the set of terms used in calculating generation probabilities and in creating the summary. This combination would have enabled the invention to select the best set of terms for a more accurate summarization (Kao, paragraph 5: “Selecting the best set of “terms” to represent a given document generally will depend upon the particular document, or a collection to which the document belongs, as well as the specific goals of the text analysis activity.”).

With regards to claim 3, which depends on claim 1, See et al discloses 3. The summary generation method according to claim 1, wherein… the generating generates a node corresponding to characters included in the added term, and the adding adds the node corresponding to the characters to the initial lattice to extend the initial lattice into the extended lattice (See, Figure 3: The lattice of source text terms and encoder states and distributions include all the input text items).
However, See does not disclose yet Kao teaches wherein, when there is an abbreviation expression corresponding to a word N-gram within the input text, adding the term to the input terms (Kao, paragraph 5: “a document can be represented as a collection of “terms,” each of which can appear in multiple documents. In some cases, a “term” can consist of an individual word used in the text. However, a “term” can also include multiple words that are commonly used together, for example, “landing gear.” Furthermore, the “terms” used to represent a portion of text need not explicitly appear in the text. Thus, the “terms” selected to represent a document may be obtained, for example, by applying acronym or abbreviation expansion, word stemming, spelling normalization, thesaurus-based substitutions, or many other techniques.”).



With regards to claim 5, which depends on claim 1, See et al discloses 5. The summary generation method according to claim 1, wherein… the generating generates a node corresponding to the abbreviation expression corresponding to the named entity, and the adding adds the node corresponding to the named entity to the initial lattice to extend the initial lattice into the extended lattice (See, Figure 3: The lattice of source text terms and encoder states and distributions include all the input text items).
However, See does not disclose yet Kao teaches wherein, when there is an abbreviation expression corresponding to a named entity extracted from a word string within the input text, adding the term to the input terms (Kao, paragraph 5: “a document can be represented as a collection of “terms,” each of which can appear in multiple documents. In some cases, a “term” can consist of an individual word used in the text. However, a “term” can also include multiple words that are commonly used together, for example, “landing gear.” Furthermore, the “terms” used to represent a portion of text need not explicitly appear in the text. Thus, the “terms” selected to represent a document may be obtained, for example, by applying acronym or abbreviation expansion, word stemming, spelling normalization, thesaurus-based substitutions, or many other techniques.”).


With regards to claim 6, which depends on claim 1, See et al discloses 6. The summary generation method according to claim 1, wherein…, the generating generates a node corresponding to characters included in the named entity, and the adding adds the node corresponding to the characters to the initial lattice to extend the initial lattice into the extended lattice (See, Figure 3: The lattice of source text terms and encoder states and distributions include all the input text items).
However, See does not disclose yet Kao teaches , when there is an abbreviation expression corresponding to a named entity extracted from a word string within the input text, adding the term to the input terms (Kao, paragraph 5: “a document can be represented as a collection of “terms,” each of which can appear in multiple documents. In some cases, a “term” can consist of an individual word used in the text. However, a “term” can also include multiple words that are commonly used together, for example, “landing gear.” Furthermore, the “terms” used to represent a portion of text need not explicitly appear in the text. Thus, the “terms” selected to represent a document may be obtained, for example, by applying acronym or abbreviation expansion, word stemming, spelling normalization, thesaurus-based substitutions, or many other techniques.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined See and Kao such that extra terms corresponding to 

With regards to claim 7, which depends on claim 1, See discloses 7. The summary generation method according to claim 1, wherein the machine learning model is incorporated into an article summary program that generates the summary of an article when the article is input as the input text (See, abstract: “We apply our model to the CNN / Daily Mail summarization task”).

Claims 8-10 recite substantially similar limitations to claims 1-3 respectively and are thus rejected along the same rationales.

Claims 12-14 recite substantially similar limitations to claims 5-7 respectively and are thus rejected along the same rationales.

Claims 15-17 recite substantially similar limitations to claims 1-3 respectively and are thus rejected along the same rationales.

Claims 19-20 recite substantially similar limitations to claims 5 and 7 respectively and are thus rejected along the same rationales.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paulus (US10474709B2): Teaches text summarization using encoder and decoder hidden states, generating attention scores, and using LSTM networks.
Surdeanu (US20180260474A1): Teaches identifying named entities and searching for alternative terms which correspond to that named entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178